Title: George Williams to John Adams, 25 Feb. 1786
From: Williams, George
To: Adams, John


          
            
              May it please your Excellency
            
            

              

              Feby. 25th 1786
            
          

          Pardon the Liberty I have taken in thus addressing you on so
            important a subject as the present, and hope that the present state of the affair will
            be a sufficient apology for its not being coutchd in term’s so clear and Comprehensive
            as they otherwise should have been, but will readily Embrace the Oppertunity of fully
            expaciating on the Subject [w]henever it shall please Your Excellency to Honor me wh your Command’s, Suffice it for the present to say that I
            have for some year’s been under the tuition of the Celebrated Mr A—— and am thoroughly Conversant with the whole Cotton Spinning Manufactory, I
            speak for some other’s as well as myself, & could we have sufficient
            Encouragement should have no Objection to the Continent, Your honor may rest assured of
            the sincerity of our intentions, therefore wh. all due
            submission beg leave to subscribe myself / Your Excellency’s / Most Obedient Servt:

          
            
              Geo: Williams
            
          
        